Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-13 and 17 are allowed. The following is the examiner’s statement for allowance. 
Regarding claim 1, the prior art does not disclose or suggest the following:
“…accumulate a period in which a person is detected around the non-contact power reception device, determine a chargeable period based on the period, in a case that a low battery level signal is received from the non-contact power reception device, control the transmission power generator to generate the transmission power, wherein the low battery level signal indicates that a battery level of the non-contact power reception device is equal to or lower than a predetermined threshold; in a case that a current time corresponds to the chargeable period, control the transmission power generator to generate the transmission power, and when the current time does not correspond to the chargeable period, control the transmission power generator to not generate the transmission power.” in combination with the remaining limitations of independent claim 1. Dependent claims 2-13 and 17 are also allowed.
	The examiner found OKI et al. (JP2009159684, hereinafter OKI) and SUZUKI et al. (JP2014050127, hereinafter SUZUKI) to be the closest prior art of record.
OKI discloses a bathtub comprising  a wireless charging system, the wireless charging system comprising a target detection means which periodically generates a detection signal among a plurality of noncontact power feed portions, by sequentially switching the noncontact power feeding portions to be driven, measure an impedance when viewing a power reception side from the currently driven noncontact power feed portion during the detection available period, and deciding whether the noncontact power receiving portion is disposed opposite on the noncontact power feed portion, based on the measured impedance. Activating the non-contact power feed only when the power receiving device is detected opposite the power feeding portion. SUZUKI discloses a wireless charging system wherein the control circuitry is configured to activate a wireless charger when a person is detected within a specific range of the wireless charger. However, neither reference nor their combination disclose accumulating a period in which a person is detected around the non-contact power reception device and determining a chargeable and it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify any of the references in view of the other or any other additional references to add the missing limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.  The examiner can normally be reached on 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AHMED H OMAR/
Examiner, Art Unit 2859   

/EDWARD TSO/Primary Examiner, Art Unit 2859